DETAILED ACTION

Claims 1-20 are pending in the pre4sent application.

This application is continuation -in-part of U.S. serial Number 16/247, 573, filed on January 15, 2019, with claims which are allowed now. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/21 was filed.  The submission is in compliance with the provision of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable subject matter.
Claims 1-20 are allowed over the prior art of the record.
	The following is an examiner’s statement of the reason for allowance.
	Regarding claim 1-20, Miller,  (U.S. Publication Number 20150297327, hereinafter Miller) discloses a PRESSURE SENSING ELECTRIC TOOTHBRUSH includes a sensor system for determining pressure on the teeth by a direct force measurement related to displacement, and determination of pressure on the teeth by a dynamic load measurement system, such as phase shift. a pressure sensor, has  a drive train, responsive to signal, for producing a brushing action in bristles of a brush head assembly coupled to the toothbrush; a magnet coupled at a rear end of the drive train, thus the system includes a Hall-effect sensor for use in determining a direct force measurement of pressure applied against a user's teeth by the bristles of the brush head assembly.  The force is applied to the bristles, the rear end of the drive train pivots, including the magnet, producing a lateral displacement of the magnet in a direction of the Hall-effect sensor.  An another Hall-effect sensor detects a change in phase between the drive signal and a mechanical response of the brush head assembly produced by movement of the magnet as pressure on the bristles changes; and a processing system responsive to the direct force measurement of pressure and the dynamic force measurement of pressure for adjusting a trigger points corresponds to an amount of pressure indicative of an excessive bristle force applied against the user's teeth relative to dynamic loads produced by various portions of a user's mouth.
	However, Miller fails to teach a  substrate having a drive and sensing  electrode (or a set of drive and sensing electrodes) and a polymer material layer adhering to the substrate and covering on the electrodes to form multiple force detecting points.  Miller further fails to teach that a processor, coupled to the multiple force detecting points, and configured to analyze a force unity or 5calculate a first direction force and a second direction force according to multiple force values outputted by the multiple force detecting points, and calculate a pressing force of the multiple bundles of brush hairs according to a force difference between the first direction force and the second 10direction force.
	Therefore, the best prior art of the record neither teach nor fairly suggest the particulars of the electric toothbrush as presented in the independent claims 1, 8 and 15.  Major emphasis is being placed upon the provision of the specific of the substrate and polymer material along with specifics of the drive and sensing electrode, and configuration of  a processor to analyze force uniformity, vibration frequency, or calculating pressure force base of difference between forces in first and second directions.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, August 19, 2022